UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             18 Cr. 117 (KPF)

KEMOKALAM NJEMANZE,                                      ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Njemanze sentencing submission.

Due to the sensitive nature of the information contained therein, the

submission shall be filed under seal.

      SO ORDERED.

Dated: December 3, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
